          Case 1:17-cv-01907-JDB Document 34 Filed 07/23/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  NATIONAL ASSOCIATION FOR THE
  ADVANCEMENT OF COLORED
  PEOPLE, et al.,

          Plaintiffs,
                                                            Civil Action No. 17-1907 (JDB)
          v.

  DONALD J. TRUMP, et al.,

          Defendants.


  TRUSTEES OF PRINCETON
  UNIVERSITY, et al.,
          Plaintiffs,
                                                            Civil Action No. 17-2325 (JDB)
          v.

  UNITED STATES OF AMERICA, et al.,

          Defendants.


                                             ORDER

        Upon consideration of the July 23, 2020 Order of the U.S. Court of Appeals for the D.C.

Circuit in the consolidated case National Association for the Advancement of Colored People v.

Donald J. Trump, Nos. 18-5243 & 18-5245 (D.C. Cir. July 23, 2020), and the entire record herein,

it is hereby

        ORDERED that these cases are REMANDED to the Department of Homeland Security

for further action, if appropriate, that is consistent with the Supreme Court’s opinion in Department

of Homeland Security v. Regents of the University of California, 140 S. Ct. 1891 (2020).




                                                 1
         Case 1:17-cv-01907-JDB Document 34 Filed 07/23/20 Page 2 of 2




                                                                  /s/
                                                            JOHN D. BATES
                                                       United States District Judge
Dated: July 23, 2020




                                       2
